Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mondo, J., at plea; Pickett, J., at sentencing), rendered October 14, 2008, convicting him of robbery in the third degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Although a claim that a plea of guilty was not voluntary survives a waiver of the right to appeal (see People v Seaberg, 74 NY2d 1, 10 [1989]), the defendant’s contention that his plea was not voluntary is unpreserved for appellate review because he withdrew his motion to withdraw his plea (cf. People v Perez, 51 AD3d 1043 [2008]). In any event, a plea of guilty will be upheld as valid if it was entered knowingly, voluntarily, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]). Here, the defendant’s plea of guilty was entered knowingly, voluntarily, and intelligently.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255 [2006]).
The defendant received the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]). Dillon, J.P., Hall, Roman and Cohen, JJ., concur.